                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20   PageID.466   Page 1 of 27




                                                                                       UNITED STATES DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MICHIGAN
                                                                                            SOUTHERN DIVISION


                                                                     LEON CARLOCK,

                                                                                       Plaintiff,             Case No. 19-11969

                                                                     v.                                       Hon. Mark A. Goldsmith
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     WAYNE STATE UNIVERSITY,
                                                                     and M. ROY WILSON, in his individual
                                                                     and official capacities,

                                                                     _________________________________________________________________/



                                                                                    DEFENDANTS’ MOTION FOR JUDGMENT
                                                                                           ON THE PLEADINGS
                                                                                      PURSUANT TO FED. R. CIV. P. 12(C)
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.467    Page 2 of 27




                                                                                                          MOTION
                                                                           Defendants, by their attorneys Butzel Long, move this Court for judgment on

                                                                     the pleadings and in support thereof state as follows:

                                                                           1.       The undersigned counsel certifies that counsel personally spoke to

                                                                     opposing counsel, explaining the nature of the relief to be sought by way of this
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     motion and seeking concurrence in the relief; opposing counsel expressly denied

                                                                     concurrence.

                                                                           2.       Judgment on the Pleadings under Fed. R. Civ. P. 12(c) is appropriate

                                                                     as to Plaintiff’s Complaint alleging violation of “predeprivation” due process

                                                                     against Defendant Roy M. Wilson, M.D., M.S., (Count I) and breach of contract

                                                                     against Wayne State University (Count II) given the following:

                                                                           a.   Plaintiff is not entitled to any “process” as to Counts I or II of his

                                                                                Complaint as a matter of law.

                                                                           b.   Alternatively, WSU provided Plaintiff with ample “predeprivation”

                                                                                process that mandates dismissal of his predeprivation due process and

                                                                                breach of contract claims.

                                                                           c.   Defendant President Roy Wilson, in his “official capacity” is entitled to

                                                                                dismissal of the procedural due process claim in his official capacity he is

                                                                                not a “person” subject to suit under 42 U.S.C. §1983.
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.468    Page 3 of 27




                                                                           d.   President Roy Wilson, in his individual capacity, is entitled to dismissal

                                                                                of the procedural due process claim, because he is entitled to qualified

                                                                                immunity and plaintiff has not alleged facts establishing that he engaged

                                                                                in conduct that no reasonable person would believe was legal.

                                                                           d.   Wayne State University is entitled to dismissal of the state law breach of
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                contract claim because as an instrumentality of the state such claim is

                                                                                barred by Eleventh Amendment immunity.

                                                                           3.     Amending his Complaint cannot cure the failure to state a claim upon

                                                                     which relief can be granted as to his allegations.

                                                                           Wherefore, defendants request that their motion be granted, and that the

                                                                     Complaint be dismissed in its entirety.

                                                                                                               Respectfully submitted,

                                                                                                               By: /s/Brett J. Miller
                                                                                                                     Brett J. Miller (P68612)
                                                                                                               150 West Jefferson, Suite 100
                                                                                                               Detroit, MI 48226
                                                                                                               (313) 225-5316
                                                                                                               millerbr@butzel.com
                                                                     Dated: January 21, 2020
                                                                                                               Daniel B. Tukel (P34978)
                                                                                                               Stoneridge West
                                                                                                               41000 Woodward Avenue
                                                                                                               Bloomfield Hills, Michigan 48304
                                                                                                               (248) 258-1616
                                                                                                               tukel@butzel.com
                                                                                                               Attorneys for Defendants
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20   PageID.469   Page 4 of 27




                                                                                       UNITED STATES DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MICHIGAN
                                                                                            SOUTHERN DIVISION


                                                                     LEON CARLOCK,

                                                                                      Plaintiff,             Case No. 19-11969
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     v.                                      Hon. Mark A. Goldsmith

                                                                     WAYNE STATE UNIVERSITY,
                                                                     and M. ROY WILSON, in his individual
                                                                     and official capacities,

                                                                     ___________________________________________________________________/




                                                                              BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                                       JUDGMENT ON THE PLEADINGS
                                                                                      PURSUANT TO FED. R. CIV. P. 12(c)
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20                                      PageID.470          Page 5 of 27




                                                                                                                 TABLE OF CONTENTS

                                                                     CONTROLLING OR MOST APPROPRIATE AUTHORITIES ............................ ii

                                                                     STATEMENT OF ISSUES PRESENTED.............................................................. iv
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     FACTS .......................................................................................................................1

                                                                     ARGUMENT .............................................................................................................6
                                                                              I.        COUNTS I AND II MUST BE DISMISSED AS A MATTER OF LAW AS
                                                                                        PLAINTIFF WAS NOT OWED ANY “PROCESS” AND, ALTERNATIVELY,
                                                                                        WAS PROVIDED DUE PROCESS. ............................................................ 8

                                                                              II.       DEFENDANT WILSON IS ENTITLED TO DISMISSAL OF COUNT I AS
                                                                                        HE CANNOT BE SUED IN HIS OFFICIAL CAPACITY AND HAS
                                                                                        QUALIFIED IMMUNITY. ....................................................................... 13

                                                                              III.      ELEVENTH AMENDMENT IMMUNITY ENTITLES WAYNE STATE
                                                                                        UNIVERSITY TO DISMISSAL OF COUNT II. ........................................ 16
                                                                     CONCLUSION ........................................................................................................18




                                                                                                                              i
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.471    Page 6 of 27




                                                                             CONTROLLING OR MOST APPROPRIATE AUTHORITIES

                                                                     Procedural

                                                                     Fed. R. Civ. P 12(c)

                                                                     Fed. R. Civ. P. 7(a)
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     Fed. R. Civ. P. 10(c)

                                                                     Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 511–12 (6th Cir. 2001).

                                                                     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                                                     Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009).

                                                                     Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335 (6th Cir. 2007)

                                                                     Roth v. Guzman, 650 F.3d 603, 608 (6th Cir. 2011)



                                                                     Improper Party

                                                                     MCL § 390.641



                                                                     Due Process

                                                                     Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 105 S. Ct. 1487, 1493, 84

                                                                     L. Ed. 2d 494 (1985)

                                                                     Sutton v. Cleveland Bd. of Educ., 958 F.2d 1339, 1349 (6th Cir. 1992)

                                                                     Leary v. Daeschner, 228 F.3d 729, 742–43 (6th Cir. 2000)

                                                                                                           ii
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.472     Page 7 of 27




                                                                     Section 1983

                                                                     42 U.S.C. §1983

                                                                     Will v. Michigan Department of State Police, 491 U.S. 58, 64 (1989)

                                                                     Underfer v. University of Toledo, 36 Fed. Appx. 831 (6th Cir. 2002)
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     Chappell v. Cleveland, 585 F.3d 901, 907 (6th Cir. 2009).



                                                                     Sovereign Immunity

                                                                     11th Amendment to U.S. Constitution

                                                                     Tennessee v. Lane, 541 U.S. 509, 517 (2004)

                                                                     Thiokol Corp. v. Dep’t of Treasury, 987 F.2d at 376, 381 (6th Cir. 1993)




                                                                                                           iii
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20        PageID.473    Page 8 of 27




                                                                                        STATEMENT OF ISSUES PRESENTED

                                                                            1) Should Plaintiff’s due process and breach of contract claims be
                                                                               dismissed based on the elaborate post-deprivation process still
                                                                               available to Plaintiff along with the detailed investigation that led to
                                                                               the finding of sexual harassment and moral turpitude.

                                                                            Defendants answer:                     Yes

                                                                            Plaintiff presumably answers:          No
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                            2) Is defendant Roy Wilson, in his official capacity, entitled to dismissal
                                                                               of the due process claim because he is not a “person” for purposes of
                                                                               42 U.S.C. §1983?

                                                                            Defendants answer:                     Yes

                                                                            Plaintiff presumably answers:          No

                                                                            3) Is defendant Roy Wilson, in his individual capacity, entitled to
                                                                               dismissal of the due process claim because he is entitled to qualified
                                                                               immunity and plaintiff has not alleged conduct that no reasonable
                                                                               person would believe was lawful?

                                                                            Defendants answer:                     Yes

                                                                            Plaintiff presumably answers:          No

                                                                            4) Does Eleventh Amendment immunity entitle defendant WSU to
                                                                               dismissal of the state law breach of contract claim?

                                                                            Defendants answer:                     Yes

                                                                            Plaintiff presumably answers:          No




                                                                                                              iv
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.474     Page 9 of 27




                                                                                                           FACTS

                                                                            Plaintiff Leon Carlock was a faculty member in Wayne State University’s

                                                                      (“WSU”) School of Medicine and has the dubious distinction of undergoing two

                                                                      detenuring processes with WSU. His first detenuring procedure began on March

                                                                      23, 2016, based on his grossly poor performance and lack of productivity as a
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      faculty member. See e.g. ECF 7-3. A detenuring committee voted, on August 30,

                                                                      2018, to terminate Plaintiff but the Wayne State University Board of Governors

                                                                      never formally voted to complete the process. ECF 7-3, PageID.446.

                                                                            On July 2, 2018, during the initial detenuring process, allegations came to

                                                                      light that Plaintiff had used his own funds to hire a former student for “work” in

                                                                      his lab and engaged in sexually harassing behavior toward the former student. This

                                                                      behavior included, among other things, smacking her buttock, touching her hair,

                                                                      placing his hands on her hip, asking what age her breasts began to develop,

                                                                      explicitly discussing his sexual relationships and history, frequently attempting to

                                                                      hug the student, and commenting about her body. ECF 7-1, PageID.37-38, 58. The

                                                                      former student further noted that Plaintiff told her that his conduct was for her

                                                                      benefit to “desensitize her to sexual harassment because it was prevalent in the

                                                                      STEM fields.” ECF 7-1, PageID.38, 44, 56.




                                                                                                               1
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20       PageID.475    Page 10 of 27




                                                                            The former student reported to WSU’s Office of Equal Opportunity

                                                                      (“OEO”) on July 2, 2018, and a thorough investigation was conducted. See e.g.

                                                                      ECF 7-1, PageID.37-298. At the outset of the investigation, Plaintiff was provided

                                                                      a copy of complaint regarding his sexually harassing conduct. ECF 7-1, PageID.35

                                                                      Plaintiff then provided his own written statement in response and was interviewed
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      by OEO personal in a transcribed interview. ECF 7-1, PageID.60-69; 71-289.

                                                                      During the interview, Plaintiff contradicted his own written statement in several

                                                                      respects but also admitted to severe misconduct. For example, Plaintiff admitted

                                                                      that he discussed his sexual interactions with women, admitted that he touched the

                                                                      former student’s hair, complimented her body, and admitted discussing that the

                                                                      former student would have to deal with sexual harassment and be ready for it. Id.

                                                                      PageID.48-49.

                                                                            On December 6, 2018, the director of OEO penned a nearly 16 page

                                                                      Notice of Disposition that analyzed Plaintiff’s written statement, his interview,

                                                                      and all available evidence and concluded that Plaintiff violated Title IX and

                                                                      WSU’s Sexual Harassment policies. The OEO director noted that “[i]ronically,

                                                                      the present case is a prime example of where, contrary to Respondent’s belief as

                                                                      stated in his written response, it is not necessary for there to be ‘1 or more

                                                                      witnesses’ in order to prove sexual harassment or sexual misconduct.” She went

                                                                      on to state, “[t]o the contrary, there were rarely any witnesses to the hostile


                                                                                                            2
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20      PageID.476    Page 11 of 27




                                                                      environment created by Respondent, yet proof of the environment is evident

                                                                      through many of Respondent’s own admissions.” Id., PageID.48, emphasis in

                                                                      original. Based on its findings that Plaintiff engaged in “pervasive unwelcome

                                                                      sexual misconduct,” OEO recommended “that the matter be referred to the

                                                                      School of Medicine for further proceedings and appropriate action.” Id.,
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      PageID.48, 51-52, emphasis in original.

                                                                            As a result, on December 18, 2018, the School of Medicine recommended

                                                                      removal of Plaintiff and, on December 20, 2018, a letter was sent to Plaintiff

                                                                      removing him from work under the “moral turpitude” provisions of WSU’s

                                                                      Board of Governors Code (“BOG Code”). ECF 1, ¶¶ 14-15.

                                                                            Plaintiff was terminated under the BOG Code relating to tenured faculty.

                                                                      Specifically, under section, 2.51.01.040:

                                                                            Tenure may be terminated by the University only for one of the
                                                                            following reasons: (a) adequate cause after opportunity for a fair
                                                                            hearing as provided in section 2.51.01.190 titled Dismissal
                                                                            Proceedings - Faculty with Tenure; (b) failure of the individual to
                                                                            return from a leave within the period specified in the rules and
                                                                            regulations of the University; (c) job abandonment; (d) reaching the
                                                                            age now or hereafter established by this Board as the age for
                                                                            mandatory retirement; (e) the substantial curtailment or
                                                                            discontinuance of a program which removes any reasonable
                                                                            opportunity for using a faculty member's services; (f) extraordinary
                                                                            financial exigencies. One year's notice of proposed termination
                                                                            will be given except in a termination for cause based on moral
                                                                            turpitude, failure to return from a leave, job abandonment, or upon
                                                                            retirement.



                                                                                                            3
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.477    Page 12 of 27




                                                                      Available at https://bog.wayne.edu/code/2-51-01; see also ECF 7-3, PageID.
                                                                      371, emphasis added.

                                                                             In addition, under the BOG Code section 2.51.01.190:

                                                                             Faculty with tenure may be dismissed for adequate cause as
                                                                             follows: (a) for acts involving moral turpitude which bear
                                                                             adversely on the ability to perform responsibilities to the
                                                                             University; (b) for serious violation of generally accepted
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                             academic standards and principles; (c) for failure to perform
                                                                             academic assignments competently. (Termination of services at
                                                                             mandatory retirement age, or because of financial exigencies, are
                                                                             dealt with elsewhere. Job abandonment and failure to return from a
                                                                             leave result in automatic termination, and are dealt with elsewhere.
                                                                             Incompetency arising from physical and/or mental illness or
                                                                             disability is treated under "sick leave" regulations.)

                                                                      https://bog.wayne.edu/code/2-51-01 and ECF 1, ¶ 10, 145-15, emphasis added.1

                                                                             On December 17, 2018, Plaintiff filed an appeal to Michael Wright, the VP

                                                                      of Marketing & Communications and Chief of Staff of the WSU President. The

                                                                      appeal alleged that unspecified “essential information” was not provided to

                                                                      Plaintiff.   ECF 7-1, PageID.34. Mr. Wright sent several emails seeking

                                                                      clarification of what “essential information” was not provided but Plaintiff

                                                                      provided no further information. As such, on January 14, 2019, Mr. Wright wrote

                                                                      to Plaintiff denying his appeal and noting that, while Plaintiff had not provided any

                                                                      additional information, a review of the seven exhibits provided to Plaintiff—


                                                                      1 It is undisputed that Plaintiff was aware of the BOG Code, which include its
                                                                      sexual harassment policies and provisions for immediate termination due to
                                                                      moral turpitude. ECF 1, Compl. at ¶¶37-38.

                                                                                                             4
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.478    Page 13 of 27




                                                                      including the complaint from the former student—constituted the evidence that

                                                                      was considered by OEO. ECF 7-1, PageID.35-36.

                                                                            Plaintiff has remained off work while the parties have worked to schedule

                                                                      his final hearing based on his moral turpitude stemming from the sexual

                                                                      harassment.    See generally, ECF 7-2 (noting numerous email attempts to
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      schedule final hearing). It is fully expected that the result of the hearing will

                                                                      support the final dismissal of Plaintiff. If, however, the hearing somehow found

                                                                      in favor of Plaintiff, it could result in reinstatement and the award of back pay—

                                                                      essentially the remedies Plaintiff seeks in this lawsuit.

                                                                            Despite attempts to schedule the final hearing, Plaintiff has filed the instant

                                                                      suit alleging a violation of 42 U.S.C. §1983 for denial of so-called

                                                                      “predeprivation” procedural due process against only University President Wilson

                                                                      in both his individual and official capacities (Count I); and a state law breach of

                                                                      contract claim against WSU (Count II).2 Essentially, Plaintiff concedes that the

                                                                      final “postdeprivation” due process hearing will be scheduled but contends that

                                                                      Plaintiff should have remained on payroll until the hearing and is seeking either

                                                                      reinstatement or back pay until the final hearing. For the reasons that follow,

                                                                      however, Defendants are entitled to dismissal of both claims.


                                                                      2 Wayne State University is an improper party to this matter. Under MCL §
                                                                      390.641, only the WSU Board of Governors is capable of suing and being sued.

                                                                                                              5
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.479     Page 14 of 27




                                                                                                          ARGUMENT

                                                                                                      Standard of Review

                                                                            The standard of review for a Rule 12(c) motion is the same as for a motion

                                                                      under Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

                                                                      Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 511–12 (6th Cir. 2001). The
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Supreme Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6)

                                                                      motion to dismiss does not need detailed factual allegations, a plaintiff's obligation

                                                                      to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

                                                                      conclusions, and a formulaic recitation of the elements of a cause of action will not

                                                                      do. Factual allegations must be enough to raise a right to relief above the

                                                                      speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                                                      (internal citations omitted). “Threadbare recitals of all the elements of a cause of

                                                                      action, supported by mere conclusory statements do not suffice . . .” and pleadings

                                                                      must contain “more than an unadorned, the-defendant-unlawfully-harmed-me

                                                                      accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009).

                                                                      Further, a court is “not bound to accept as true a legal conclusion couched as a

                                                                      factual allegation.” Id. at 1950.

                                                                            In addition, “[t]o survive a motion to dismiss, a complaint must contain

                                                                      sufficient factual matter, accepted as true, to state a claim to relief that is

                                                                      plausible on its face.” Id. at 1949. “A claim has facial plausibility when the


                                                                                                              6
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.480    Page 15 of 27




                                                                      plaintiff pleads factual content that allows the court to draw the reasonable

                                                                      inference that the defendant is liable for the misconduct alleged.” Id. Thus,

                                                                      “only a complaint that states a plausible claim for relief survives a motion to

                                                                      dismiss.” Id. at 1950. When considering a motion to dismiss, the Court must

                                                                      accept all of the plaintiff's allegations as true in determining whether a plaintiff
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      has stated a claim for which relief could be granted. Hishon v. King & Spalding,

                                                                      467 U.S. 69, 73 (1984).

                                                                            In addition, although considered under a 12(b)(6) standard, this Court can

                                                                      consider the statements and documents attached to Defendants’ Answer without

                                                                      converting this motion into a summary judgment motion for three reasons. First,

                                                                      the information was attached to Defendants’ responsive pleading and therefore

                                                                      may be considered in a Motion for Judgment on the Pleadings. See, Fed. R. Civ.

                                                                      P. 7(a) and 10(c); Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d

                                                                      327, 335 (6th Cir. 2007); Roth v. Guzman, 650 F.3d 603, 608 (6th Cir. 2011);

                                                                      Gibson v. Mortg. Elec. Registration Sys., Inc., 2012 WL 517329, at 3 (W.D. Tenn.

                                                                      Feb. 15, 2012)(“In considering a 12(c) motion, the Sixth Circuit has approved the

                                                                      consideration of exhibits attached to responsive pleadings such as an answer . . .”);

                                                                      Hines v. G. Reynolds Sims & Assocs., P.C., No. CIV.A. 12-12478, 2013 WL

                                                                      1774938, at 3 (E.D. Mich. Apr. 25, 2013)(“[the defendant's] answer is a pleading .

                                                                      . . thus, the exhibits attached to it are part of [defendant's] pleading and shall be


                                                                                                             7
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.481     Page 16 of 27




                                                                      considered by the Court”); T.S. v. Utica Cmty. Sch., No. 11-CV-13092, 2012 WL

                                                                      1340492, at 1 (E.D. Mich. Feb. 16, 2012), report and recommendation adopted

                                                                      sub nom. Sharbowski v. Utica Cmty. Sch., No. 11-CV-13092, 2012 WL 1354056

                                                                      (E.D. Mich. Apr. 18, 2012)(“However, documents attached to the Answer are part

                                                                      of the pleadings for Rule 12(c) purposes . . .”).
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                            Second, Plaintiff’s Complaint, referenced the WSU University BOG Code

                                                                      as well as the reasons he was removed from work and alleged “process” he is

                                                                      owed. Documents that are incorporated by reference in a complaint may also be

                                                                      considered in weighing a motion to dismiss even if not attached to the pleadings.

                                                                      Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)(holding that

                                                                      court must consider, on 12(b)(6) motion, “documents incorporated into the

                                                                      complaint by reference, and matters of which a court may take judicial notice.”)

                                                                      citing 5B Wright & Miller § 1357 (3d ed. 2004 and Supp. 2007)).

                                                                      I.    COUNTS I AND II MUST BE DISMISSED AS A MATTER OF LAW AS
                                                                            PLAINTIFF WAS NOT OWED ANY “PROCESS” AND, ALTERNATIVELY,
                                                                            WAS PROVIDED DUE PROCESS.

                                                                            It is undisputed that Plaintiff’s final hearing is being scheduled. ECF 7-2. In

                                                                      the meantime, however, Plaintiff has sued President Wilson claiming he was not

                                                                      provided “due process” (Count I) and alleged that the procedures of the BOG

                                                                      Code constitute a contract that was somehow “breached” by WSU (Count II).

                                                                      Essentially, Plaintiff claims a protected property interest and challenges the


                                                                                                               8
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20        PageID.482    Page 17 of 27




                                                                      “predeprivation process” provided. See, e.g. Cleveland Bd. of Educ. v. Loudermill,

                                                                      470 U.S. 532, 542, 105 S. Ct. 1487, 1493, 84 L. Ed. 2d 494 (1985). Here,

                                                                      however, Plaintiff (A) was not entitled to such process given the elaborate post-

                                                                      deprivation procedures that he has yet to utilize and (B) he was provided notice

                                                                      and three opportunities to be heard and thus was provided more than adequate
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      process.

                                                                            A.     Plaintiff Was Not Entitled to “Predeprivation” Process Given the
                                                                                   Elaborate Procedures for Post-Deprivation Process in Place at
                                                                                   WSU.
                                                                            While a plaintiff with a protected property interest is generally entitled to

                                                                      a     predeprivation     hearing     of     some      sort,    the     sufficiency

                                                                      of predeprivation procedures must be considered in conjunction with the options

                                                                      for post-deprivation review. If elaborate procedures for post-deprivation review

                                                                      are in place, less elaborate predeprivation process may be required. See,

                                                                      e.g., Sutton v. Cleveland Bd. of Educ., 958 F.2d 1339, 1349 (6th Cir. 1992). In

                                                                      some cases, post-deprivation review may possibly be sufficient, and

                                                                      no predeprivation process is required. Leary v. Daeschner, 228 F.3d 729, 742–

                                                                      43 (6th Cir. 2000) citing Ramsey, 844 F.2d at 1272–74.

                                                                            Here, no predeprivation process was required given the elaborate

                                                                      procedure for post-deprivation review in place at WSU. Plaintiff will be able to

                                                                      call witnesses, cross-examine, and present evidence at his final “post-


                                                                                                            9
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20       PageID.483   Page 18 of 27




                                                                      deprivation” hearing before a faculty committee as part of a faculty-governed

                                                                      process. The hearing will be a full hearing on Plaintiff’s status, could award

                                                                      reinstatement, back pay, or uphold his removal from work and formally remove

                                                                      his tenure. WSU has been attempting to schedule this hearing and was in the

                                                                      process when Plaintiff filed suit. ECF 7-2. Thus, Plaintiff has ignored the
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      elaborate post-deprivation process and was not owed any “predeprivation”

                                                                      process.

                                                                            In addition to consideration of the comprehensive post-deprivation

                                                                      process available to Plaintiff, when deciding whether pre-deprivation process is

                                                                      warranted, courts must balance “the private interest in retaining employment, the

                                                                      governmental interest in the expeditious removal of unsatisfactory employees

                                                                      and the avoidance of administrative burdens, and the risk of an erroneous”

                                                                      decision. Loudermill, 470 U.S. at 542–43, 105 S.Ct. 1487 citing Mathews v.

                                                                      Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976).

                                                                            WSU, however, is subject to a legal duty under Title VII and Title IX to

                                                                      remove Plaintiff from the workforce in order to take prompt remedial measures

                                                                      to eliminate sexually harassing behavior. This includes his termination without

                                                                      compensation where he used his university salary to privately employ a student

                                                                      to sexually harass her.




                                                                                                           10
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20        PageID.484   Page 19 of 27




                                                                            Thus, WSU has both an elaborate post-deprivation procedure in place and

                                                                      a statutory and common sense mandate to remove Plaintiff from the workplace.

                                                                      As a result, no “predeprivation” process was owed to Plaintiff as a matter of law.

                                                                            B.      Alternatively, Plaintiff Was Granted More Than Sufficient
                                                                                    Predeprivation Process.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                            Assuming, arguendo, that Plaintiff was entitled to any predeprivation

                                                                      process, WSU provided more than adequate predeprivation process as a matter

                                                                      of law. Predeprivation hearings are intended only to be an “initial check” on the

                                                                      employer's decision, and “need not definitively resolve the propriety of” the

                                                                      action. Leary v. Daeschner, 228 F.3d 729, 744 (6th Cir. 2000) citing

                                                                      Loudermill, 470 U.S. at 545, 105 S.Ct. 1487. “The essential requirements of due

                                                                      process . . . are notice and an opportunity to respond. The opportunity to present

                                                                      reasons, either in person or in writing, why proposed action should not be taken

                                                                      is a fundamental due process requirement.” Loudermill, 470 U.S. at 546, 105

                                                                      S.Ct. 1487.

                                                                            Plaintiff was given notice of the sexual harassment charges against him,

                                                                      he provided a detailed written response, and sat through an interview with the

                                                                      WSU Office of Equal Opportunity that spans over 200 pages of transcript. ECF

                                                                      7-1. Plaintiff was able to then file an appeal regarding the outcome of the OEO

                                                                      findings. ECF 7-1, PageID.34-36. Plaintiff admits in his Complaint that he is



                                                                                                            11
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.485    Page 20 of 27




                                                                      aware of the BOG Code, which includes its sexual harassment policies and

                                                                      provisions for immediate termination due to moral turpitude. ECF 1, Compl. at

                                                                      ¶¶37-38. Thus, Plaintiff was aware of the consequences of his actions, received

                                                                      notice of the allegations against him, responded to them twice (and

                                                                      inconsistently), and was able to appeal (unsuccessfully) the determination.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Therefore, Plaintiff cannot claim that WSU’s “initial check” of Plaintiff’s

                                                                      improprieties was insufficient.

                                                                            Moreover, as set forth in more detail below, while Plaintiff’s breach of

                                                                      contract action (Count II) is not actionable against WSU, it also fails for the same

                                                                      reasons as set forth above. Plaintiff’s theory is that the BOG Code is a contract

                                                                      (which WSU disputes) and that it entitles him to a certain process. But even

                                                                      assuming this is true, as noted above, he was provided process and his final

                                                                      hearing is being scheduled. Thus, Plaintiff cannot claim a breach of contract that

                                                                      is not yet ripe when he has failed to exhaust the alleged “contractual” process.3




                                                                      3 While Plaintiff is a member of the American Association of Undergraduate
                                                                      Professors (AAUP) bargaining unit, the AAUP-WSU collective bargaining
                                                                      agreement is silent on detenuring. As such, it is undisputed that the WSU Board
                                                                      of Governors Code governs the detenuring process at WSU. To the extent
                                                                      Plaintiff argues that the BOG Code is an independent contract with its own
                                                                      grievance procedure he must first exhaust that BOG Code procedure.



                                                                                                             12
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.486    Page 21 of 27




                                                                      II.    DEFENDANT WILSON IS ENTITLED TO DISMISSAL OF COUNT I AS HE
                                                                             CANNOT BE SUED IN HIS OFFICIAL CAPACITY AND HAS QUALIFIED
                                                                             IMMUNITY.
                                                                             As noted above, WSU provided an extraordinary amount of process to

                                                                      Plaintiff.   But, Plaintiff has alleged his due process violation only against

                                                                      individual Defendant Wilson who (A) cannot be sued in his official capacity and
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      (B) has qualified immunity in his individual capacity.

                                                                             A. Dismissal is Appropriate for the Claim Against President Wilson In
                                                                                His Official Capacity

                                                                             Count I is brought against President of WSU Roy Wilson only, in his

                                                                      official and individual capacities. That Count alleges that plaintiff was denied

                                                                      procedural due process, in violation of 42 U.S.C. §1983. Dr. Wilson in his official

                                                                      capacity is entitled to dismissal because he is not considered a “person” within the

                                                                      meaning of §1983.

                                                                             42 U.S.C. §1983 provides that “Every person who, under color of any

                                                                      statute …subjects, or causes to be subjected, any citizen of the United States… to

                                                                      the depravation of any rights, privileges, or immunities secured by the Constitution

                                                                      and laws, shall be liable to the party injured…” (emphasis added). It is plaintiff’s

                                                                      burden to establish that “the conduct complained of was committed by a person

                                                                      acting under color of state law…” Graham v. Nat’l Collegiate Athletic Assoc., 804

                                                                      F.2d 953, 957 (6th Cir. 1986)(emphasis added).



                                                                                                            13
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20           PageID.487     Page 22 of 27




                                                                             In Will v. Michigan Department of State Police, 491 U.S. 58, 64 (1989), the

                                                                      Supreme Court explicitly found “that a state is not a person within the meaning of

                                                                      § 1983.” As an instrumentality of the State, WSU is not a “person” under §1983.

                                                                      See, e.g., Underfer v. University of Toledo, 36 Fed. Appx. 831 (6th Cir. 2002)

                                                                      citing Hall v. Medical College of Ohio at Toledo, 742 F.2d 299, 304 (6th Cir.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      1984); Cowan v. Univ. of Louisville School of Med., 900 F.2d 936 (6th Cir. 1990).

                                                                      The same is true of a state official sued in his “official” capacity. In Will, 491 U.S.

                                                                      at 71, the Supreme Court held that “neither a State nor its officials acting in their

                                                                      official capacities are ‘persons’ under § 1983.” Dr. Roy Wilson, in his official

                                                                      capacity as President of WSU, is not a person for purposes of § 1983. He is,

                                                                      therefore, entitled to dismissal of Count I to the extent it is brought against him in

                                                                      his official capacity.

                                                                             B.     President Wilson Is Entitled To Dismissal in His Individual
                                                                                    Capacity Because He Has Qualified Immunity

                                                                             President Wilson is also entitled to summary judgment of Count I in his

                                                                      individual capacity. State officials sued in their individual capacity are entitled to

                                                                      qualified immunity. The qualified immunity doctrine is designed to “provide state

                                                                      and federal officials, acting reasonably, within their authority to make difficult

                                                                      decisions and to exercise discretion without fear of being held to answer in

                                                                      damages.” Picozzi v. Sandalow, 623 F. Supp. 1571, 1580 (E.D. Mich. 1986).



                                                                                                              14
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.488    Page 23 of 27




                                                                      Qualified immunity is not merely a defense to liability, but is immunity from suit

                                                                      and an entitlement not to stand trial. Pearson v. Callahan, 555 U.S. 223 (2009). It

                                                                      is plaintiff’s burden to demonstrate that President Wilson in his individual capacity

                                                                      is not entitled to qualified immunity. Chappell v. Cleveland, 585 F.3d 901, 907

                                                                      (6th Cir. 2009).
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                            Government officials have qualified immunity if “their conduct does not

                                                                      violate clearly established statutory or constitutional rights of which a reasonable

                                                                      person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

                                                                      Consequently, qualified immunity “gives ample room for mistaken judgments’ by

                                                                      protecting ‘all but the plainly incompetent or those who violate the law.’” Hunter

                                                                      v. Bryant, 502 U.S. 224, 229 (1991), quoting Malley v. Briggs, 475 U.S. 335, 341

                                                                      (1986). Plaintiff must show that no reasonable official in President Wilson’s

                                                                      position could have believed that his or her conduct was lawful. To make that

                                                                      showing plaintiff must prove both that a constitutional right has been violated, and

                                                                      that the constitutional right was clearly established at the time of defendant’s

                                                                      alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001); Dunigan v. Noble,

                                                                      390 F.3d 486, 491 (6th Cir. 2004). Moreover, plaintiff must show that the right

                                                                      was clearly established in a “particularized sense,” such that any reasonable

                                                                      official addressing the same situation would have known that his or her actions




                                                                                                             15
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.489    Page 24 of 27




                                                                      were illegal. Chappell, 585 F.3d at 907, citing Brosseau v. Haugen, 543 U.S. 194,

                                                                      199-200 (2004).

                                                                             That high burden cannot be met here. While plaintiff may claim that the

                                                                      President Wilson acted improperly or unfairly, he has not alleged and cannot

                                                                      plausibly plead that he acted in contravention of such clearly established
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      constitutional rights that no reasonable official could have believed that he or she

                                                                      was acting lawfully.

                                                                      III.   ELEVENTH AMENDMENT IMMUNITY ENTITLES                      WAYNE      STATE
                                                                             UNIVERSITY TO DISMISSAL OF COUNT II.

                                                                             Count II is a state common law claim for breach of contract against Wayne

                                                                      State University only. WSU is entitled to dismissal because of immunity under the

                                                                      Eleventh Amendment. The Eleventh Amendment to the United States Constitution

                                                                      bars “any suit in law or equity, commenced or prosecuted against one of the

                                                                      United States.”

                                                                             As the Supreme Court stated in Will v. Michigan Department of State

                                                                      Police, 491 U.S. 58; 67; 109 S.Ct. 2304 (1989), under the Eleventh Amendment

                                                                      there is a “well established immunity of a State from being sued without its

                                                                      consent.”   Absent a waiver of a state’s immunity, the Eleventh Amendment

                                                                      precludes federal courts from hearing suits against state entities.       See, e.g.,

                                                                      Tennessee v. Lane, 541 U.S. 509, 517 (2004). Immunity under the Eleventh



                                                                                                            16
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20          PageID.490    Page 25 of 27




                                                                      Amendment “is far reaching.”        Will, 491 U.S. 58.     Absent abrogation, that

                                                                      immunity bars all suits against the state and its departments by its own citizens.

                                                                      Thiokol Corp. v. Dep’t of Treasury, 987 F.2d at 376, 381 (6th Cir. 1993).

                                                                            Wayne State University is a constitutionally created State University,

                                                                      something plaintiff concedes. (See, Complaint, ECF 1, ¶2; see also, Michigan
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                      Constitution, Article 8, §§4 and 5). Such constitutionally created State universities

                                                                      are instrumentalities of the State, entitled to Eleventh Amendment immunity. See,

                                                                      e.g., Rainey v. Wayne State University, 26 F. Supp. 2d. 973, 975 – 976 (E.D. Mich.

                                                                      1998); Tran v. Wayne State University, No. 95-72662, 1996 U.S.Dist.LEXIS 5528

                                                                      (E.D. Mich. Mar. 20, 1996), aff'd, 110 F.3d 65, cert. denied, ___ U.S. ___, 118

                                                                      S.Ct. 162, 139 L.Ed.2d 107 (1997). See also, Karmanos v. Baker, 816 F.2d 258,

                                                                      259 (6th Cir. 1987) and Ewing v. Board of Regents of the University of Michigan,

                                                                      552 F. Supp 881 (E.D. Mich. 1982)(University of Michigan); Hutchins v. Board of

                                                                      Trustees of Michigan State University, 595 F. Supp. 862 (W.D. Mich. 1984) and

                                                                      Hill v. Board of Trustees of Michigan State University, 182 F. Supp. 2d. 621, 625

                                                                      (W.D. Mich. 2001).

                                                                            Eleventh Amendment immunity entitles WSU to dismissal of Count II as

                                                                      Plaintiff cannot state a claim upon which relief can be granted.




                                                                                                             17
                                                                    Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20         PageID.491     Page 26 of 27




                                                                                                        CONCLUSION

                                                                            For the foregoing reasons Plaintiff’s Complaint should be dismissed in its

                                                                      entirety under Fed. R. Civ. P. 12(c).


                                                                                                               Respectfully submitted,
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                               BUTZEL LONG

                                                                                                               By: /s/Brett J. Miller
                                                                                                                     Brett J. Miller (P68612)
                                                                                                               150 West Jefferson, Suite 100
                                                                                                               Detroit, MI 48226
                                                                                                               (313) 225-5316
                                                                                                               millerbr@butzel.com
                                                                      Dated: January 21, 2020
                                                                                                              Daniel B. Tukel (P34978)
                                                                                                              Stoneridge West
                                                                                                              41000 Woodward Avenue
                                                                                                              Bloomfield Hills, Michigan 48304
                                                                                                              (248) 258-1616
                                                                                                              tukel@butzel.com
                                                                                                              Attorneys for Defendant




                                                                                                              18
                                                           Case 2:19-cv-11969-MAG-RSW ECF No. 12 filed 01/21/20               PageID.492      Page 27 of 27



                                                                                             CERTIFICATE OF SERVICE

                                                                          I hereby certify that on January 21, 2020, I electronically filed the

                                                                    foregoing paper with the Clerk of the Court using the ECF system which will

                                                                    send notification of such filing to all attorneys

                                                                                                            By: /s/ Brett J. Miller
                                                                                                                   Brett J. Miller (P68612)
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                            Butzel Long, PC
                                                                                                            150 West Jefferson, Suite 100
                                                                                                            Detroit, MI 48226
                                                                                                            (313) 225-5316
                                                                                                            millerbr@butzel.com
                                                                                                            Attorneys for Defendants
